                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION



       Holden Gallagher,                                       Case No. 3:19-cv-01882

                       Plaintiff

       v.                                                      MEMORANDUM OPINION
                                                                   AND ORDER

       Southern Health Partners, et al.,

                       Defendants




                                    BACKGROUND AND HISTORY


       Pro se Plaintiff Holden Gallagher filed this action under 42 U.S.C. § 1983 against Southern

Health Partners, Corrections Center of Northwest Ohio (“CCNO”), Nurse Julie (last name

unknown), CCNO Nurse Judy (last name unknown), CCNO Health Administrator John Pannell,

CCNO Corrections Officer Talbut, CCNO Corrections Officer Doan, CCNO Commanders, and

CCNO Executive Director Dennis Sullivan. In the Complaint, Plaintiff alleges Defendants were

deliberately indifferent to his serious medical needs and subjected him to objectionable conditions of

confinement. He seeks monetary damages and injunctive relief.


       Plaintiff’s Complaint is divided into two claims. First, he alleges Defendants denied him

proper medical care. He indicates that on October 26, 2018, he informed intake personnel that he

has asthma. He was listed as a chronic care patient. On November 14, 2018, he saw a nurse

practitioner who wrote in his chart that he had not had a flair-up since childhood. Plaintiff denies
making this statement. As a result of that notation, he was removed from the chronic care list. He

asked for an inhaler and his request was denied. He repeated his request several times, but the result

stayed the same. He complained to Pannell and one of the physicians on staff. He indicates he was

told his condition would be monitored and he would receive breathing treatments as needed. The

physician prescribed Amoxicillin and prednisone.


        On June 21, 2019, at 5:30 a.m., Plaintiff reported to a corrections officer that his throat was

closing up and he had mild chest pain. He was taken to the medical department and given a

breathing treatment. He contends his vital signs were not recorded after the treatment. At

approximately 4:00 p.m., he reported to Corrections Officers Talbut and Doan that his throat was

closing up again and the pain in his chest was more severe. They informed him that it was not a

good time for movement. He indicates he was taken to the infirmary at 4:30 p.m. There, Nurse

Julie came to evaluate him. Plaintiff states she did not check his heart or his lungs and refused him a

second breathing treatment. Plaintiff demanded an EKG to determine if he was having a heart

attack, but she also refused that request. Instead, she gave him antacid tablets and told him to wait in

the waiting area for an assessment of his blood sugar levels. Plaintiff raised his concerns to Pannell

who conceded Plaintiff should have had a blood test to determine if he showed signs of having

experienced a myocardial infarction. He alleges he did not receive that blood test.


        Plaintiff further alleges that in June 25, 2019, Nurse Judy did not give him one of the three

medications prescribed for him. He claims she recorded that he refused his meds. He states that

after three refusals, the medication is discontinued.


        Plaintiff’s second claim he attempts to assert as a class action. He lists numerous conditions

of confinement to which he objects:


               1. Inmates are no longer allowed to receive photos in the mail. They
must be sent electronically via electronic tablets at a cost of five cents per view.

                                                    2
                2. The network for the tablets is slow.
               3. The facility exceed the occupancy for the number of toilets and
showers available in the dorms.
                4. The ED lockdown does not have hot potable water in the cells.
                5. The grievance system for health care is inadequate.
                6. Blankets are not cleaned or exchanged monthly as required.
                7. Bedding is not always in good condition. Inmates are not always
given mats.
                8. The facility does not maintain documentation on bedding, linens,
and clothing.
               9. If an inmate goes to lockdown, all of his or her property goes to
the property room and is not available until the inmate’s release.
               10. Church services are only available to minimum security units and
only five inmates per unit are permitted to go at a time. He contends each day more
than five inmates sign up meaning some inmates are denied services on those days.
                11. The library currently is available only to minimum security
inmates. Soon, it will only be available online through tablets. He contends this is
not sufficient.
                12. Inmates will soon receive all mail electronically through a tablet.
              13. After three misses of medication, it is discontinued, even if the
inmate was on a visit or asleep when the medications were handed out.
                14. Medical staff have mixed up medications between inmates.
                15. Inmates are limited to one request to staff in a twenty-four hour
period.
                16. The medical team allows inaccurate statements to be placed in
the files.
                17. Staff have opened inmate legal mail without the inmate being
present.
               18. Staff fail to provide adequate mental health and medical
treatment to inmates.
                19. The air ducts and vents are not inspected and cleaned daily.
                20. Cleaning chemicals are refilled on Thursdays but are depleted by
Sunday or Monday. Additional jugs of cleaning chemicals were added in July, but are
refilled now every two weeks, rather than every week.

                                                   3
                21. The facility has an insect infestation in the J2 bathroom. The
corrections officers have put in work requests but the problem has persisted for two
months.
                22. Inmates are not permitted to brush their teeth during night
hours.
                 23. The facility tightened policies when a federal inspection
occurred, forcing inmates to work to prepare the facility. When inmates refused to
work, the first shift commander advised the corrections officers to turn off the
television and take away the tablets.
                24. Inmates are deprived of sleep. Night hours are from midnight to
6:45 a.m. The dorm porters, however, wake up at 4:00 a.m. to clean. Breakfast is
served at 5:15 a.m. and the lights are turned on at that point. Plaintiff contends 4 to
5 hours in not enough sleep.
                                         STANDARD OF REVIEW

         Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364, 365 (1982)

(per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), I am required to dismiss an in forma pauperis

action under 28 U.S.C. ' 1915(e) if it fails to state a claim upon which relief can be granted, or if it

lacks an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319 (1989); Lawler v. Marshall, 898

F.2d 1196 (6th Cir. 1990); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim

lacks an arguable basis in law or fact when it is premised on an indisputably meritless legal theory or

when the factual contentions are clearly baseless. Neitzke, 490 U.S. at 327. A cause of action fails to

state a claim upon which relief may be granted when it lacks “plausibility in the Complaint.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007).


         A pleading must contain a “short and plain statement of the claim showing that the pleader

is entitled to relief.” Ashcroft v. Iqbal , 556 U.S. 662, 677-78 (2009). The factual allegations in the

pleading must be sufficient to raise the right to relief above the speculative level on the assumption

that all the allegations in the Complaint are true. Bell Atl. Corp., 550 U.S. at 555. The Plaintiff is not

required to include detailed factual allegations, but must provide more than “an unadorned,

the-Defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A pleading that offers

legal conclusions or a simple recitation of the elements of a cause of action will not meet this

                                                     4
pleading standard. Id. In reviewing a Complaint, I must construe the pleading in the light most

favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998).


                                                ANALYSIS


         “The Eighth Amendment prohibition on cruel and unusual punishment protects prisoners

from the ‘unnecessary and wanton infliction of pain.’” Baker v. Goodrich, 649 F.3d 428, 434 (6th Cir.

2011) (quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)). Pretrial detainee claims, though they arise

under the Due Process Clause of the Fourteenth Amendment rather than the Eighth Amendment,

City of Revere v. Mass. Gen. Hosp.,463 U.S. 239, 244 (1983), are analyzed under the same rubric as

Eighth Amendment claims brought by prisoners. See Roberts v. City of Troy, 773 F.2d 720, 723 (6th

Cir. 1985) (citing Bell v. Wolfish, 441 U.S. 520, 545 (1979)).


         It is well established that “[t]he Eighth Amendment forbids prison officials from

unnecessarily and wantonly inflicting pain on an inmate by acting with deliberate indifference toward

[his or her] serious medical needs.” Jones v. Muskegon County, 625 F.3d 935, 941 (6th Cir. 2010)

(internal quotations and citations omitted). A claim for deliberate indifference “has both objective

and subjective components.” Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011). The United

States Court of Appeals for the Sixth Circuit has explained as follows:


            The objective component mandates a sufficiently serious medical need.
            [Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 895 (6th Cir. 2004).] The
            subjective component regards prison officials’ state of mind. Id. Deliberate
            indifference “entails something more than mere negligence but can be
            satisfied by something less than acts or omissions for the very purpose of
            causing harm or with knowledge that harm will result.” Id. at 895-96 (internal
            quotation marks and citations omitted). The prison official must “be aware
            of facts from which the inference could be drawn that a substantial risk of
            serious harm exists, and he must also draw the inference.” Id. at 896 (internal
            quotation marks and citation omitted).


Barnett v. Luttrell, 414 F. App’x 784, 787-88 (6th Cir. 2011). The objective component mandates that

a Plaintiff demonstrate a “sufficiently serious” medical need, “which is one that has been diagnosed
                                                     5
by a physician as mandating treatment or one that is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention.” Santiago v. Ringle, 734 F.3d 585, 590 (6th Cir. 2013)

(internal citations omitted).


        The subjective component requires the Plaintiff to demonstrate that each of the Defendants

was deliberately indifferent to that serious medical need. In the context of deliberate indifference

claims, the Sixth Circuit distinguishes between cases where the Plaintiff alleges a complete denial of

medical care and those cases where the Plaintiff claims he or she received inadequate medical

treatment. Where a prisoner alleges only that the medical care he received was inadequate, federal

courts are generally reluctant to second guess medical judgments. Westlake v. Lucas, 537 F.2d 857,

860 n. 5. (6th Cir. 1976). Similarly, medical malpractice does not satisfy the subjective component.

Grose v. Corr. Med. Servs, Inc., 400 F. App’x 986, 988 (6th Cir. 2010). A difference of opinion between

a prisoner and the prison health care providers over a diagnosis or the adequacy of the prisoner’s

treatment does not amount to an Eighth Amendment claim. Estelle v. Gamble, 429 U.S. 97, 107, 97

S.Ct. 285, 50 L.Ed.2d 251 (1976); Apanovitch v. Wilkinson, 32 F. App’x 704, 707 (6th Cir. 2002).


        It is possible, however, for medical treatment to be so woefully inadequate as to amount to

no treatment at all. Alspaugh, 643 F.3d at 169 (internal quotations and citations omitted). In those

situations, the treatment provided must be “so grossly incompetent, inadequate, or excessive as to

shock the conscience or to be intolerable to fundamental fairness” to rise to the level of a

constitutional violation. Terrance v. Northville Regional Psychiatric Hosp., 286 F.3d 834, 844 (6th Cir.

2002). Plaintiffs must satisfy both the objective and subjective components to adequately state a

claim for deliberate indifference.


         Plaintiff’s claims against Talbut, Doan, and Nurse Julie stem from the same incident.

Plaintiff alleges he believed he was having an asthma attack and a heart attack. He reported this to

Talbut and Doan but their evaluation of the situation did not lead them to believe Plaintiff was

                                                      6
suffering from a serious medical condition. Instead, they told him it was “bad timing for movement

with blood sugars.” (Doc. No. 1 at 4). Thirty minutes later, Plaintiff was escorted to the infirmary.

At the infirmary, Nurse Julie took his vital signs and concluded that he was not experiencing a

serious health emergency. Plaintiff demanded an EKG but she said it was not necessary. She gave

him antacids and told him to wait with everyone for blood sugars.


        Deliberate indifference is a high standard to meet. It requires more than a showing of

negligence or medical malpractice. It requires Plaintiff to demonstrate that the official knew of and

disregarded an excessive risk to inmate health or safety. Flanory v. Bonn, 604 F.3d 249, 253-55 (6th

Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 837 (1994)). “The official must both be aware of

facts from which the inference could be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.” Id. The facts as alleged do not suggest that Plaintiff actually suffered

an asthma attack or a heart attack. They also do not suggest that Talbut, Doan, or Julie perceived an

excessive risk to his health and deliberately disregarded that risk. Although Pannell later conceded

to Plaintiff that an EKG should have been done to confirm that he was not having a heart attack,

this suggests at best negligence and not deliberate indifference.


         Plaintiff claims Nurse Judy was deliberately indifferent to his serious medical needs by not

providing one of his medication on June 25, 2019, at the 6:15 p.m. medication disbursement. He

alleges he was on a visit when the medication was delivered to inmates. He indicates that if an

inmate is not present for the disbursement because he is on a visit or is asleep, the nurses record it

as a refusal. Three refusals result in a discontinuation of the medication. He states he was provided

the other two medications. This appears to be an isolated incident in which he was not provided

with one medication. The facts as alleged do not suggest a claim of deliberate indifference.


        The remaining three Defendants, Southern Health Partners, Commanders, and Dennis

Sullivan are not mentioned at all in the Complaint. As a general matter, Southern Health Partners

                                                   7
and Commanders are entities composed of numerous unnamed individuals. Plaintiff cannot target

an entity or a vague group of people to hold the individuals in that entity or group liable. Moreover,

as there are no allegations in the Complaint against Southern Health Partners, Commanders, and

Sullivan, and Plaintiff has not established that they knew of an excessive risk to Plaintiff’s health and

disregarded that risk.


         Plaintiff’s second Eighth Amendment claim pertains to conditions of confinement. These

claims also have the same objective and subjective components. In terms of conditions of

confinement, the Eighth Amendment prohibits them from being “barbarous” or contravening

society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 346 (1981). It protects

inmates by requiring that “prison officials ... ensure that inmates receive adequate food, clothing,

shelter, and medical care, and ... ‘take reasonable measures to guarantee the safety of the inmates.’ ”

Farmer, 511 U.S Id. at 832 (quoting Hudson v. Palmer, 468 U.S. 517, 526-27 (1984)). This, however,

does not mandate that a prisoner be free from discomfort or inconvenience during his or her

incarceration. Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam) (quoting Rhodes, 452 U.S.

at 346). Prisoners cannot “expect the amenities, conveniences and services of a good hotel.” Harris

v. Fleming, 839 F.2d 1232, 1235 (7th Cir. 1988); see Thaddeus-X v. Blatter,175 F.3d 378, 405 (6th Cir.

1999).


         In sum, the Eighth Amendment affords the constitutional minimum protection against

conditions of confinement which constitute health threats but does address those conditions which

cause the prisoner to feel merely uncomfortable or which cause aggravation or annoyance. Hudson,

503 U.S. at 9-10 (requiring extreme or grave deprivation). None of the twenty-four conditions listed

by the Plaintiff concern a deprivation of adequate food, clothing, or shelter, nor do they directly

impact the safety of the inmates. Instead, they are things which may be uncomfortable or annoying.

There is no suggestion that they rise to the level of an Eighth Amendment violation.


                                                    8
        Furthermore, even if any of the claims could be construed as a sufficiently serious

deprivation, Plaintiff has not alleged facts suggesting that any of the named Defendants was aware

of these conditions and acted in deliberate indifference toward his health and safety.


        Finally, Plaintiff seeks to proceed with a class action for this second claim. A litigant may

bring his own claims to federal court without counsel, but not the claims of others. Federal Civil

Procedure Rule 23 providing for class action lawsuits does not permit a pro se inmate to serve as class

representative. See e.g., Palasty v. Hawk, No. 00-5840, 15 Fed. Appx. 197, 200 (6th Cir. June 20, 2001)

(citing Fymbo v. State Farm Fire & Cas. Co., 213 F.3d 1320, 1321 (6th Cir. 2000)).


                                            CONCLUSION


        Having considered and examined the pro se Plaintiff’s pleadings to determine their legal

viability, I conclude they fail to state a claim upon which relief may be granted. Therefore, this

action is dismissed pursuant to 28 U.S.C. § 1915(e). I certify, pursuant to 28 U.S.C. § 1915(a)(3),

that an appeal from this decision could not be taken in good faith. This case is closed.


        So Ordered.




                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                   9
